Citation Nr: 0832774	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to October 1942 and with the Regular Philippine 
Army from March 1945 to June 1946.  He was also a former 
prisoner of war (POW) from April 1942 to August 1942.  The 
veteran died in June 2004, and the veteran's widow is the 
appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran died in June 2004.  The death certificate 
showed that the immediate cause of death was cardiopulmonary 
arrest with antecedent causes of acute myocardial infarction 
and congestive heart failure, along with ischemic heart 
disease as the underlying cause.  

3.  At the time of the veteran's death, he was not service-
connected for any disability.  

4.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.  

5.  The appellant filed her application for Dependency and 
Indemnity Compensation (DIC) benefits on June 8, 2006.  

6.  The service department records show that the appellant's 
spouse served with the Philippine Commonwealth Army from 
December 1941 to October 1942 and with the Regular Philippine 
Army from March 1945 to June 1946.  


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1137, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2007).

2.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 
3.152, 3.1000(a) (2007).  

3.  The legal criteria for basic eligibility for VA 
nonservice-connected death pension benefits are not met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

Concerning the claims for accrued benefits and nonservice-
connected death pension benefits, as will be explained below, 
in the present case, there is no legal basis upon which the 
benefits may be awarded and the appellant's claim must, 
regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  

The Board finds that the VCAA notice requirements for service 
connection for cause of the veteran's death have been 
satisfied by the June 2006 letter sent to the appellant.  In 
the letter, VA informed the appellant that in order to 
substantiate a claim for service connection for cause of the 
veteran's death, the evidence needed to show the cause of the 
veteran's death, a disease or injury in service, and a 
relationship between the cause of death and the disease or 
injury in service.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  The 
letter also stated that she would need to give VA enough 
information about the records so that it could obtain them 
for her.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a February 2008 letter to 
the appellant included the type of evidence necessary to 
establish a disability rating and effective date for the 
benefits if the claims should be granted.  Although this 
notice was not issued before the rating decision on appeal, 
the appellant has not been prejudiced, as the appellant's 
pending claims are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA obtained the 
veteran's service treatment records and January 1946 private 
medical records.  

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a 
causal connection between the veteran's death and causal 
connection to service.  The RO informed her that she would 
need medical evidence of a relationship between the veteran's 
death and service, or a service-connected disability, and the 
appellant has not provided such evidence.  

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 
3.159(d).

II.  Decision   

A.  Cause of Death

The appellant asserts that the veteran developed illnesses in 
service that contributed to his death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection for cardiovascular-renal disease may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2007).

For prisoners of war (POWs), the law provides that under 
certain circumstances certain specified diseases will be 
presumed to have incurred in service when developed by a 
former POW.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(5), 
3.309(c).  A POW is defined as a person who served in the 
active military, naval or air service and was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 C.F.R. § 3.1(y) (2007).  

38 C.F.R. § 3.309(c)(1) provides that if the veteran is a 
former prisoner of war, the certain specified diseases, such 
as atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia) and stroke and its complications), 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. 38 C.F.R. § 3.309(c)(1).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for cause of the veteran's 
death.  In this case, the veteran died in June 2004.  The 
death certificate indicates that the immediate cause of death 
was cardiopulmonary arrest, antecedent causes of acute 
myocardial infarction and congestive heart failure, and an 
underlying cause of ischemic heart disease.  

It must be noted that the veteran had no service-connected 
disabilities during his lifetime.  The service treatment 
records show no findings of any cardiovascular problems 
during the veteran's period of service, and there is no 
competent evidence of record suggesting a relationship 
between the cause of the veteran's death and service.  

The Board has considered the 1946 clinical records from Dr. 
Macario Ballesteros, M.D., which the appellant submitted in 
support of her claim.  The treatment records state that the 
veteran was hospitalized for ten days in April 1946 due to 
cardiopulmonary resuscitation, congestive heart failure, 
arteriosclerosis, and an earache.  Dr. Ballesteros reported 
that the veteran contracted the stated diseases while serving 
in World War II.  She also listed the medical treatment 
prescribed to the veteran which consisted of Ciprofloxacin, 
Ofloxacin, Terizidone, Amikacin, Salbutamol, and aspirin.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board recognizes that Dr. Ballesteros' statements are 
those of a medical specialist; and thus, they arguably 
constitute competent evidence as to the presence of heart 
disease during the veteran's military service.  However, the 
Board notes that the clinical record by Dr. Ballesteros is 
not found to be credible.  In the first instance, Dr. 
Ballesteros indicated that the veteran was hospitalized for 
ten days beginning on April 10, 1946, but the clinical record 
was listed as being issued on January 3, 1946, calling into 
question the integrity and authenticity of the document.  
Second, and most importantly, besides aspirin, it appears 
that the listed medications being prescribed to the veteran 
were not readily available to the patient in 1946.  As 
previously reported, Dr. Ballesteros stated that the veteran 
was prescribed Ciprofloxacin for his conditions.  According 
to the United States Food and Drug Administration (FDA) 
Approved Drug List, Ciprofloxacin was not approved or 
available until June 9, 2004.  Similarly, Ofloxacin and 
Salbutamol (albuterol sulfate) were not approved until 
September 2003 and January 1989, respectively.  Terizidone is 
most commonly used to treat tuberculosis, but the clinical 
records do not list tuberculosis as one of the diseases the 
veteran was suffering from in 1946.  Finally, Dr. Ballesteros 
notes that the veteran received "15 mg/kg" and "250 mg. 
caps" of Amikacin.  The Board notes that according to the 
FDA, Amikacin must be used in the injection format because it 
is poorly absorbed if taken by mouth, and it is actually used 
to treat serious bacterial infections and not heart diseases.  
The Board finds that apart from the aspirin, the veteran was 
not likely prescribed the medication listed during his 
purported hospitalization in April 1946.  

Consequently, because the evidence contains inaccuracies 
regarding the actual date the veteran was hospitalized and 
the use of certain prescribed medications, the Board finds 
that the clinical records are without credibility, and, in 
fact, are most likely fraudulent.  

The Board notes that there is no other competent evidence 
suggesting a relationship between the cause of the veteran's 
death and his military service.  Although the appellant may 
believe that the veteran's death is due to service, she does 
not have the requisite knowledge of medical principles that 
would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, and the benefit-of-the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

B.  Accrued Benefits

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).  Accrued benefits may be paid upon the death of a 
veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  
The application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000(c).  

In the instant case, the veteran died in June 2004.  The 
appellant filed her application for DIC benefits in June 
2006; therefore, she did not file her claim within the 
applicable time period allotted.  Where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board concludes that the appellant's 
claim for accrued benefits must be denied as a matter of law.  

C.  Nonservice-Connected Death Pension Benefits

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d).  

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107.  

As noted above, the veteran served as a member of the 
Philippine Commonwealth Army from December 1941 to October 
1942, and with the Regular Philippine Army from March 1945 to 
June 1946.  The service department's determination is binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
Board finds that the appellant is not eligible for death 
pension benefits.  

The appellant has not submitted any information contrary to 
that provided to and used by the service department in its 
verification of the veteran's service.  In addition, the 
Board notes that the official documents do not indicate, and 
the appellant has not contended, that the decedent had any 
service that would render her eligible for death pension.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 
C.F.R. § 3.8(a).  

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to accrued benefits is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  
 


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


